Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 February 2022 has been entered.
 
Response to Arguments
Regarding the claim objection, Examiner has removed the objection due to the amendments to claims 29 and 30.
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and remarks. 
Regarding Applicant’s assertion of “Like the claims in TecSEC, amended independent claim 1 improves computer functionality by using machine learning to improve the performance of optimization algorithms for determine optimal route assignments for vehicles,” Examiner respectfully disagrees. There is no improvement to the field of machine learning. The implementation of machine learning may improve the abstract idea related to rideshare routing, but this implementation does not improve the functioning of the computer itself. The specification does not provide any particular machine learning based optimization algorithms. Applicant is relying on a person having ordinary skill in the art to determine how to implement the machine learning based system. Therefore, as Applicant is relying on a person having ordinary skill, the present claims cannot provide any improvements to the functioning to the field of machine learning or the computer itself. 
Regarding Applicant’s assertion of “By training a machine learning system to evaluate factors relating to route optimization and automatically provisioning autonomous vehicles to parking locations based on fake requests, amended independent claim 1 allows for a technical improvement to the manner in which computers determine such routing optimization. Thus, like in TecSEC, amended independent claim 1 provides an improvement to computer capabilities,” Examiner respectfully disagrees. The implementation of machine learning may improve the abstract idea related to rideshare routing, but this implementation does not improve the functioning of the computer itself. The computer itself is not being improved by an improved algorithm. The optimization of a route is an improvement to an abstract idea, not to a computer itself.
Regarding Applicant’s assertions in view of Example 39 of 2019 Revised Patent Subject Matter Eligibility Guidance, Examiner respectfully disagrees. Unlike Example 39, the present claims recite limitations directed to the abstract idea grouping of “Certain Methods of Organizing Human Activity.” These limitations were identified in the Final Rejection dated 11/05/2021 and are currently identified in the 35 USC 101 rejection below. There are several abstract limitations in independent claims 1, 18, and 22 that detail the process of organizing ridesharing routes for passengers, which constitutes an abstract idea based on interactions between individuals. Therefore, the present claims are unlike Example 39 because the present claims recite abstract limitations directed to “Certain Methods of Organizing Human Activity.” 
Regarding Applicant’s assertion of “Applicant submits that even if some claimed elements of amended independent claim 1 could be considered conventional computer components individually, amended independent claim 1 is, as in Bascom, patent-eligible because of "the non-conventional and non-generic arrangement of known, conventional pieces." Bascom Global Internet Svcs. V. AT&T Mobility, 827 F.3d 1341, 1350 (Fed. Cir. 2016).,” Examiner respectfully disagrees. The present claims do not provide “an improvement to a computer based system” because the present claims are directed to a general purpose computing system performing the steps of the abstract idea. The machine learning limitations are not sufficient to provide a “non-conventional and non-generic arrangement of known, 
Regarding the present 35 USC 101 rejection, the present claims have been interpreted under considerations of the broadest reasonable interpretation. The present claims, under consideration of the broadest reasonable interpretation, do not incorporate the fake requests generated by machine learning into the route determination or vehicle selection. As can be seen in the present claims, the vehicle selection and determination system receives the real and fake requests; however, these requests are not positively recited as being utilized in the route determination or vehicle selection. The present claim does not positively recite the vehicle selection and route determination system as performing the limitations of “determining…,” “determining…,”  “selecting…,” and “sending…,” nor are the real and fake requests positively recited as being utilized within said limitations. Examiner suggests amending the claim limitations to positively recite utilization of both the “fake requests” and “real requests” when performing route determination and vehicle selection, which would permit the Examiner to reconsider the present 35 USC 101 rejection. 
Accordingly, the present claims are rejected under 35 USC 101.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and remarks. 
Regarding the claim amendments, Examiner has introduced the Rakah reference to cure the deficiencies of Laetz and Kumar. Therefore, Applicant’s assertions in view of Laetz and Kumar related to the claim amendments are moot. See the detailed rejection below.
Accordingly, the present claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 18-30, and 33-34 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-4, 6, 21, and 33-34 are directed to a method, claims 18-20 are directed to a system, and claims 22-30 are directed to a non-transitory computer readable medium. Therefore, claims 1-4, 6, and 18-32 are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Claims 1, 18, and 22 are directed to organizing a rideshare route, constituting an abstract idea based on “Certain Methods of Organizing Human Activity.” Claim 1 recites limitations of “obtaining, historical route data for a plurality of previously- requested routes, each previously-requested route being either a passenger request or a cargo request, and associated with an origin, a destination, and a time; determining, and based at least in part upon the historical route data, predicted demand for passenger requests and cargo requests for each of a plurality of future times; generating a set of fake requests including passenger requests and cargo requests corresponding to the predicted demand; submitting the set of fake requests, with the set of actual passenger requests and cargo requests, to a vehicle selection and route determination system; determining a set of routes for a future period of time; determining available vehicle types for servicing the routes, the available vehicle types including at least one of a cargo-only vehicle, a passenger-only vehicle, and a mixed cargo and passenger vehicle; selecting vehicles, of the available vehicle types, to service the routes; automatically provisioning an autonomous vehicle to a parking location based on the set of fake requests; and canceling, upon cancelation criteria being satisfied, the set of fake requests to prevent the vehicles from undertaking the set of fake requests,” as drafted, under broadest reasonable interpretation of the claimed invention, but for the language of “by the machine learning system,” is directed to commercial or legal interactions related to marketing or sales 
Similarly, claim 18 recites limitations of “5obtain, historical route data for a plurality of previously- requested routes, each previously-requested route being either a passenger request or a cargo request, and associated with an origin, a destination, and a time; determine, based at least in part upon the historical route data, predicted demand for passenger requests and cargo requests for each of a plurality of future times; generate, a set of fake ride requests for passenger requests and cargo requests corresponding to the predicted demand; submit the set of fake  ride requests, with the set of actual ride requests, to a vehicle selection and route determination system; determine a set of routes for a future period of time; assign the routes to vehicles, the vehicles including at least one of a cargo-only vehicle, a passenger-only vehicle, and a cargo and passenger vehicle; automatically provision an autonomous vehicle to a parking location based on the set of fake requests; and cancel, upon cancelation criteria being satisfied, the set of fake requests to prevent the vehicles from undertaking the set of fake requests,” as drafted, under broadest reasonable interpretation of the claimed invention, but for the language of “by the machine learning system,” is directed to commercial or legal interactions related to marketing or sales activities or behaviors. Furthermore, the claims recite limitations directed to organizing ridesharing routes for passengers, which constitutes an abstract idea based on managing personal behavior or interactions between individuals.
Similarly, claim 22 recites limitations of “obtain, historical route data for a plurality of previously- requested routes, each previously-requested route being either a passenger request or a cargo request, and associated with an origin, a destination, and a time; determine, and based at least in part upon the historical route data, predicted demand for passenger requests and cargo requests for each of a plurality of future times; generate, a set of fake ride requests for passenger requests and cargo requests corresponding to the predicted demand; AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 6 of 19 Application Number: 17/047,431determine a set of routes for a future period of time; submit the set of fake ride requests, with the set of actual ride requests; assign the routes to vehicles, the vehicles 
Dependent claims 2-4, 6, 19-21, 23-30, and 33-34 further narrow the abstract idea identified in the independent claims.
Step 2A, Prong 2: Claims 1, 18, and 22 do not integrate the judicial exception into a practical application. Claim 1 is directed to a “computer implemented method” within the preamble of the claim. This indicates the claims are mere instructions to implement an abstract idea on a computer. Claim 18 is directed to “at least one computing device processor; and 3a memory device including instructions that, when executed by the at least one 4computing device processor,” and “a vehicle selection and route determination system” which performs the steps of the abstract idea. This limitation is merely using a computer as a tool to perform an abstract idea. Claim 22 is directed to a non-transitory computer readable medium with instructions executed by a processor that communicates with “a vehicle selection and route determination system.” This indicates the claims are mere instructions to implement an abstract idea on a computer. See MPEP (2106.05(f)).
The independent claims include the additional elements of “obtaining, by a machine learning system,” “determining, by the machine learning system, based on machine leaning training data,” and “wherein the set of fake requests are generated by the machine learning system rather than a passenger.” These claim limitations are nothing more than generally linking to the field of “machine learning.” The recitation of machine learning within the claim, under considerations of the broadest reasonable interpretation, is merely tied to a “machine learning system.” This finding is supported by the 
Furthermore, claims 1, 18, and 22 contain the limitation of “16sending, to the vehicles, computer-readable instructions regarding the respective 17assigned routes,” which is extra-solution activity. This post-solution activity defining the step of transmitting the route information to the vehicles is not sufficient to prove integration into a practical application. The additional elements of the claims, when considered both individually and in combination, are not sufficient to prove integration into a practical application.
Furthermore, the independent claims introduce the additional element of “receiving a set of actual passenger requests and cargo requests from one or more users.” This pre-solution activity is not sufficient to prove integration into a practical application. This limitation does not integrate the judicial exception into a practical application because it adds insignificant extra-solution activity to the judicial exception. This limitation merely recites receiving and/or sending data over a network, which is extra-solution activity.
Therefore, the additional elements of the independent claims, when considered both individually and in combination, are not sufficient to prove integration into a practical application. 
Dependent claims 2-4, 6, 19-21, 23-30, and 33-34 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration, which does not integrate the judicial exception into a practical application. 
Step 2B: Claims 1, 18, and 22 do not contain anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide 
The independent claims include the additional elements of “obtaining, by a machine learning system,” “determining, by the machine learning system, based on machine leaning training data,” and “wherein the set of fake requests are generated by the machine learning system rather than a passenger.” These claim limitations are nothing more than generally linking to the field of “machine learning.” The recitation of machine learning within the claim, under considerations of the broadest reasonable interpretation, is merely tied to a “machine learning system.” This finding is supported by the specification, specifically [0026, 0047], which disclose utilizing a general machine learning algorithm, “trained model,” or neural network, that perform the steps of the abstract idea. There is no particular algorithm disclosed. There is no improvement to the field of machine learning. Applicant is relying on a person having ordinary skill to determine how to implement the claimed invention using machine learning. Therefore, this additional element, when considered both individually and in combination, is not anything significantly more than the judicial exception. 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). The independent claims recite the pre-solution activity step of “receiving a set of actual passenger requests and cargo requests from one or more users.” This pre-solution activity defining the step of gathering data in the form of actual customer requests is not sufficient to prove anything significantly more. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,” is a well-understood, routine, and conventional computer function.
Similarly, the independent claims recite the limitation of “16sending, to the vehicles, computer-readable instructions regarding the respective 17assigned routes,” which is extra-solution activity. This post-solution activity defining the step of transmitting the route information to the vehicles is not anything significantly more than the judicial exception. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,” is a well-understood, routine, and conventional computer function. Therefore, the extra-solution activity is not anything significantly more than the judicial exception. Therefore, as shown Section 2106.05(d), the 2B features of the invention are “routine and conventional.” 
Therefore, the additional elements of the independent claims, when considered both individually and in combination, are not sufficient to prove integration into a practical application. 
Dependent claims 2-4, 6, 19-21, 23-30, and 33-34 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration, which is not anything significantly more than the judicial exception. 
Accordingly, claims  1-4, 6, 18-30, and 33-34  are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 18, 22-24, 26-30, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Laetz (US 20160209220 A1) in view of Kumar et al. (US 20200182637 A1) in view of Rakah et al. (US 20180211541 A1).

Regarding claim 1, Laetz teaches a computer-implemented method, comprising: 2obtaining, by a…system ([0026-0028] teach a computerized method that performs instructions), historical route data for a plurality of previously-requested routes (paragraphs [0025-0026] teach computer modeling of historic data of transportation use and behaviors, wherein the historical data includes times routes and more), 
each 3previously-requested route being either a passenger request or a cargo request (paragraphs [0025-0026] teach computer modeling of historic data of transportation use and behaviors, wherein the historical data includes times, routes, and more, and wherein paragraph [0006] teaches the transportation services are for a passenger or cargo), 
and associated 4with an origin (paragraphs [0025-0026] teach computer modeling of historic data of transportation use and behaviors, wherein paragraph [0030] teaches the historic routes have start points), a destination (paragraphs [0025-0026] teach computer modeling of historic data of transportation use and behaviors, wherein paragraph [0030] teaches the historic routes have stop points), and a time (paragraphs [0025-0026] teach computer modeling of historic data of transportation use and behaviors, wherein paragraph [0030] teaches the historic routes include time information); 
determining, using the …system ([0026-0028] teach a computerized method that performs instructions), and based at least in part upon the historical route data, predicted demand for passenger requests and cargo requests for each of a plurality of future times (paragraph [0026] teaches calculating future demand probabilities for transportation requests by location and time frames (i.e. future times), wherein paragraph [0006] teaches the transportation services are for both passengers and cargo); 
generating, by the…system ([0026-0028] teach a computerized method that performs instructions), a set of fake requests including passenger requests and cargo requests corresponding to the predicted demand (paragraph [0035] teaches constructing a matrix to determine the probability of future service requests (i.e. fake requests), including specific trips 602 -604, wherein paragraph [0006] teaches the transportation services are for both passengers and cargo; Examiner’s Note: Examiner is interpreting the forecasted, future requests as fake requests. The broadest reasonable interpretation of the term “fake” includes a non-genuine request, which would include the forecasted, not actually requested future service requests.); 
receiving a set of actual passenger requests and cargo requests from one or more users (paragraph [0037] teaches providing vehicles within anticipatory user requests deployment instructions, i.e. actual), as well as in [0048] teaches a user can enter a transportation request into the system, wherein paragraph [0006] teaches the transportation services are for both passengers and cargo); 
submitting the set of fake requests, with the set of actual passenger requests and cargo requests, to a vehicle selection and route determination system (paragraph [0007] teaches the first computer system may convey complete specifications of optimum anticipatory deployment instructions to the second computer system (i.e. vehicle selection and route determination system), wherein the second computer is configured to communicate and manage the dynamic flow of the vehicles, wherein paragraph [0037] teaches providing vehicles within anticipatory user requests (i.e. fake requests) deployment instructions, which can be adjusted based on a real user request (i.e. actual), and wherein paragraph [0006] teaches the transportation services are for both passengers and cargo; see also: [0046]);
 determining a set of routes for a future period of time (paragraph [0026] teaches calculating future demand probabilities for transportation requests by location and time frames, wherein paragraph [0044] teaches the system can produce routes for said vehicles for the transportation services, and wherein paragraph [0049] teaches an optimum route and a plurality of alternative routes are produced);
 determining available vehicle types for servicing the routes, the available vehicle types including at least one of a cargo-only vehicle, a passenger-only vehicle (paragraph [0015] teaches available vehicles are anticipatorily deployed based on anticipated user requests, wherein paragraph [0032] teaches the vehicles can be mapped to determine the times and locations where they are available for use, and wherein paragraph [0006] teaches the transportation services can be for passengers or cargo); 
selecting vehicles, of the available vehicle types, to service the routes (paragraph [0037] teaches the autonomously driven vehicles can be provided with anticipatory deployment instructions so as to arrive to a single location or zone, which could include a route, wherein paragraph [0032] teaches the vehicles can be mapped to determine the times and locations where they are available for use); 
sending, to the vehicles, computer-readable instructions regarding the routes (paragraph [0037] teaches the autonomously driven vehicles can be provided with anticipatory deployment ; 
However, Laetz does not explicitly teach a “machine learning system,” in particular obtaining, by a machine learning system, historical route data for a plurality of previously- requested routes, determining, using the machine learning system, based on machine leaning training data, and based at least in part upon the historical route data, predicted demand for passenger requests and cargo requests for each of a plurality of future times; generating, by the machine learning system, a set of fake requests including passenger requests and cargo requests corresponding to the predicted demand, wherein the set of fake requests are generated by the machine learning system rather than a passenger; automatically provisioning an autonomous vehicle to a parking location based on the set of fake requests; and canceling, upon cancelation criteria being satisfied, the set of fake requests to prevent the vehicles from undertaking the set of fake requests.
From the same or similar field of endeavor, Kumar teaches obtaining, by a machine learning system, historical route data for a plurality of previously- requested routes ([0125-0126] teaches utilizing machine learning to forecast fares based on historical fare and capacity data, wherein [0083] teaches gathering historical behavior and preferences to match supply to demand, as well as in [0150] teaches forecasting based on historical averages stored in a database; see also: [0004-0006, which disclose ridesharing considerations, 0155]); 
determining, using the machine learning system, based on machine leaning training data ([0125-0126] teaches utilizing machine learning to forecast fares based on historical fare and capacity data, as well as factoring in a broader set of variables (i.e. machine learning training data) including supplementing the modeling data using heuristics that model revenue management practices; see also: [0150-0155]), and based at least in part upon the historical route data ([0125-0126] teaches utilizing machine learning to forecast fares based on historical fare and capacity data; see also: [0004-0006, which disclose ridesharing considerations, 0150-0155]), predicted demand for passenger requests and cargo requests for each of a plurality of future times ([0125-0126] teaches utilizing machine learning to forecast fares based on historical fare and capacity data for use in predicting demand and fares; see also: [0004-0006, which disclose ridesharing considerations]); 
generating, by the machine learning system, a set of fake requests including passenger requests and cargo requests corresponding to the predicted demand ([0125-0126] teaches utilizing machine learning to forecast fares based on historical fare and capacity data for use in predicting demand and fares, wherein [0072] teaches the transportation can be for both passengers and cargo; see also: [0004-0006, which disclose ridesharing considerations, 0018-0020, 0152-0153]), 
wherein the set of fake requests are generated by the machine learning system rather than a passenger ([0125-0126] teaches utilizing machine learning to forecast fares based on historical fare and capacity data for use in predicting demand and fares, wherein [0072] teaches the transportation can be for both passengers and cargo, wherein [0155] teaches the provisional schedule can serve the initial demand forecast, wherein a portion of the schedule is provisional and is a generalized reservation, and wherein [0161] teaches the demand forecast is refined over time to leverage expressed demand and a provisional schedule including a fixed and provisional split; Examiner’s Note: The provisional schedule is not based on “fixed” reservations. As can be seen in at least [0163], the demand forecast is refined using an expressed demand predictor/corrector algorithm. The demand forecast is adjusted as expressed demand grows. Therefore, the initial provisional schedule is not based on “fixed reservations” or “passengers.”); 
and canceling, upon cancelation criteria being satisfied ([0155-0156] teach the reservation strategy can determine how fixed or provisional capacity is allocated to demand, wherein [0162-0164] teach the reservation strategy includes a demand forecast the is refined through baseline optimization that is supplemented with additional constraints and certainties, wherein the provisional schedule is adjusted to meet transport needs and satisfy objectives, as well as in [0157] teaches maximizing the utility of the demand served at minimal operating costs and varying constraints; see), the set of fake requests to prevent the vehicles from undertaking the set of fake requests ([0155] teaches as demand is expressed overtime and the forecast is refreshed, increasing portions of the schedule, or route, so that the schedule Examiner’s Note: Examiner is interpreting the term “canceling,” under considerations of the broadest reasonable interpretation, to simply mean removing or adjusting the schedule to remove the forecasted data as the real requests are received.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laetz to incorporate the teachings of Kumar to include obtaining, by a machine learning system, historical route data for a plurality of previously- requested routes, determining, using the machine learning system, based on machine leaning training data, and based at least in part upon the historical route data, predicted demand for passenger requests and cargo requests for each of a plurality of future times; generating, by the machine learning system, a set of fake requests including passenger requests and cargo requests corresponding to the predicted demand, wherein the set of fake requests are generated by the machine learning system rather than a passenger; and canceling, upon cancelation criteria being satisfied, the set of fake requests to prevent the vehicles from undertaking the set of fake requests. One would have been motivated to do so in order to create flexibility and enable more efficient matching of supply to demand by meeting travel needs through forecasting trend data to produce specific and general itineraries (Kumar, [0083]). By incorporating Kumar into Laetz, one would have been able to optimally mold the transportation schedule to the expressed demand over time, wherein the refined demand forecast improves the solution over time and reflects the committed travel reservations (Kumar, [0161-0163]). 
	However, the combination of Laetz and Kumar does not explicitly teach automatically provisioning an autonomous vehicle to a parking location based on the set of fake requests.
	From the same or similar field of endeavor, Rakah teaches automatically provisioning an autonomous vehicle to a parking location based on the set of fake requests ([0335] teaches a holding zone, such as a parking spot in a parking lot, for autonomous ridesharing vehicles to congregate to wait . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz and Kumar to incorporate the teachings of Rakah to include automatically provisioning an autonomous vehicle to a parking location based on the set of fake requests. One would have been motivated to do so in order to expedite satisfaction of the predicted imminent demand by prepositioning empty ridesharing vehicles, which leads to increased satisfaction of the users requesting rides when demand materializes (Rakah, [0333-0334]). 
Regarding claim 18, claim 18 and 22 recites limitations already addressed by the rejection of claim 1. Regarding claim 18, Laetz teaches a system, comprising: at least one computing device processor (paragraph [0007] teaches a computer system; Examiner’s Note: A computer system contains at least one processor.); and 3a memory device including instructions that, when executed by the at least one 4computing device processor (paragraph [0007] teaches a computer system configured to identify vehicles for anticipatory deployment; Examiner’s Note: A computer system contains at least one memory.), cause the system to. Regarding claim 22, Laetz teaches non-transitory computer-readable medium storing computer-executable instructions (Claims 10-14 teach a computer-accessible medium comprising program instructions), that when executed by at least one processor (Claims 10-14 teach a computer-accessible medium comprising program instructions, wherein the program instructions are computer-executable), cause the at least one processor to. Therefore, claims 18 and 22 are rejected as being unpatentable over Laetz in view of Kumar in view of Rakah. 

1Regarding claim 2, the combination of Laetz, Kumar, and Rakah teach all the limitations of claim 1 above.
1	L	 wherein the computer-readable instructions cause the vehicles to proactively relocate to within a determined distance of an origin location for the routes (paragraph [0037] teaches the vehicle may be deployed to one location and then deployed to a different position when a change in variables causes a change in the value of potentiality of anticipated user requests, wherein the deployment adjust can be based on routing data and more, and wherein the deployment instructions are given for a given proximity of a zone).

1Regarding claim 23, the combination of Laetz, Kumar, and Rakah teach all the limitations of claim 22 above.
	Laetz further teaches wherein a ride request of the fake ride requests is associated with one or more conditions (paragraph [0026] teaches the future demand is calculated based on preferences; see also: [0029, 0039]), 
including a preference for the passenger-only vehicle (paragraph [0026] teaches the future demand is calculated based on preferences, wherein [0048-0049] teaches the user preferences including riding alone versus sharing a ride; see also: [0029, 0039]), 
no preference regarding riding with cargo (paragraph [0026] teaches the future demand is calculated based on preferences, wherein [0048-0049] teaches the user preferences including riding alone versus sharing a ride, wherein [0002-0003] teach the ridesharing is for moving both passengers and cargo; see also: [0029, 0039]).

1Regarding claim 24, the combination of Laetz, Kumar, and Rakah teach all the limitations of claim 22 above.
	However, Laetz does not explicitly teach wherein each anticipated cargo delivery is associated with cargo specifications, including at least one of an origin, a destination, size, weight, number of packages, and delivery constraints.  
	From the same or similar field of endeavor, Kumar further teaches wherein each anticipated cargo delivery is associated with cargo specifications, including at least one of size, and delivery constraints ([0155] teaches prior to receiving reservation requests, a provisional schedule can be produced that contains a provisional capacity that is allocated to the demand for shippers, as well as in  [0152-0153] and Table 13 teach the provisional itineraries and schedules are cleared as confirmed if demand crosses a threshold and capacity is available, or they can be denied if there is not sufficient capacity; see also: [0159, 0162, 0167]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz, Kumar, and Rakah to incorporate the further teachings of Kumar to include wherein each anticipated cargo delivery is associated with cargo specifications, including at least one of an origin, a destination, size, weight, number of packages, and delivery constraints. One would have been motivated to do so in order to create flexibility and enable more efficient matching of supply to demand by meeting travel needs through forecasting trend data to produce specific and general itineraries (Kumar, [0083]). By incorporating Kumar into Laetz, one would have been able to optimally mold the transportation schedule to the expressed demand over time, wherein the refined demand forecast improves the solution over time and reflects the committed travel reservations (Kumar, [0161-0163]).

1Regarding claim 26, the combination of Laetz, Kumar, and Rakah teach all the limitations of claim 22 above.
Laetz further teaches wherein the origin and destination are points on a route of the one or more routes (paragraph [0007] teaches the system may identify geographical areas and times to pre-deploy vehicles as passengers arrive at destinations, wherein paragraph [0030] teaches the stored transportation routes include start and stop points).  

1Regarding claim 27, the combination of Laetz, Kumar, and Rakah teach all the limitations of claim 22 above.
	However, Laetz does not explicitly teach wherein the anticipated cargo deliveries for the future period of time are known prior to the future period of time.  
	From the same or similar field of endeavor, Kumar further teaches wherein the anticipated cargo deliveries for the future period of time are known prior to the future period of time ([0018-0025] teach producing flexible intermodal transportation for passengers and cargo, wherein individuals may input a reservation, as well as [0155-0156] teach the reservations can be provided to the operators closer to the day of travel, once things are past the initialization period).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz, Kumar, and Rakah to incorporate the further teachings of Kumar to include wherein the anticipated cargo deliveries for the future period of time are known prior to the future period of time. One would have been motivated to do so in order to create flexibility and enable more efficient matching of supply to demand by meeting travel needs through forecasting trend data to produce specific and general itineraries (Kumar, [0083]). By incorporating Kumar into Laetz, one would have been able to optimally mold the transportation schedule to the expressed demand over time, wherein the refined demand forecast improves the solution over time and reflects the committed travel reservations (Kumar, [0161-0163]).

1Regarding claim 28, the combination of Laetz, Kumar, and Rakah teach all the limitations of claim 22 above.
Laetz further teaches wherein the computer- executable instructions further cause the at least one processor to: obtain historical route data for a plurality of previous cargo deliveries  (paragraphs [0025-0026] teach computer modeling of historic data of transportation use and behaviors, wherein the historical data includes times routes and more, wherein paragraph [0006] teaches the vehicle can be deployed to the certain location at a certain time for transportation of cargo and passengers), and determine, based at least in part upon the historical route data, the anticipated cargo deliveries for the future period of time (paragraph [0037] teaches the autonomously driven vehicles can be provided with anticipatory deployment instructions so as to arrive to a single location or zone, which could include a route, including paragraphs [0025-0026] teach computer modeling of historic data of transportation use and behaviors, wherein the historical data includes times routes and more, wherein paragraph [0006] teaches the vehicle can be deployed to the certain location at a certain time for transportation of cargo and passengers).  

1Regarding claim 29, the combination of Laetz, Kumar, and Rakah teach all the limitations of claim 22 above.
	Laetz further teaches wherein the passenger- only vehicle includes one or more vehicles of different passenger capacities (paragraph [0029] teaches determining the most effective locations and times to deploy the vehicles based on vehicle capabilities and services including vehicles of a particular size, wherein paragraph [0006] teaches the transportation services can be for passengers).  

1Regarding claim 30, the combination of Laetz, Kumar, and Rakah teach all the limitations of claim 22 above.
Laetz further teaches wherein the cargo-only vehicle includes one or more vehicles of different cargo capacities (paragraph [0029] teaches determining the most effective locations and times to deploy the vehicles based on vehicle capabilities and services including vehicles of a particular size, wherein paragraph [0006] teaches the transportation services can be for cargo or passengers).  

1Regarding claim 33, the combination of Laetz, Kumar, and Rakah teach all the limitations of claim 1 above.
	However, Laetz does not explicitly teach wherein selecting vehicles to service the routes is further based on one or more diversity criteria.
wherein selecting vehicles to service the routes is further based on one or more diversity criteria ([0118-0120] teaches the user can be provided a list of options to select different walking distance, such as being dropped off within 0.5 miles of the drop off location, as well as in [0139] teaches messaging the user to include multiple proposals with multiple options for the pick-up location, walking distance, walking directions, and more, wherein [0117-0118] teach the requesting rideshare user may input service parameters through an interface including maximum walking distance, maximum number of subsequent pickups, maximum delay incurred by subsequent pickups, permission to utilize a toll road, etc., as well as in [0184] teaches the vehicles can be assigned and reassigned based on urgent requests including medical emergencies, running late for a flight, and more, which is prioritized to increase aggregate satisfaction across all users; see also: [0121, 0127, 0129, 0140, 0427, 0446]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz, Kumar, and Rakah to incorporate the further teachings of Rakah to include wherein selecting vehicles to service the routes is further based on one or more diversity criteria. By incorporating Rakah into Laetz, one would have been able to improve service efficiency by setting the pickup location of two riders to be at substantially the same location (Rakah, [0140]).

1Regarding claim 34, the combination of Laetz, Kumar, and Rakah teach all the limitations of claim 1 above.
However, Laetz does not explicitly teach further comprising: automatically provisioning an autonomous vehicle to a perform continuous driving in a location based on the set of fake requests.
From the same or similar field of endeavor, Rakah further teaches further comprising: automatically provisioning an autonomous vehicle to a perform continuous driving in a location based on the set of fake requests ([0335] teaches a holding zone for ridesharing vehicles to congregate to wait for predicted imminent demand to materialize, wherein a holding zone may include a continuous . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz, Kumar, and Rakah to incorporate the further teachings of Rakah to include further comprising: automatically provisioning an autonomous vehicle to a perform continuous driving in a location based on the set of fake requests. One would have been motivated to do so in order to expedite satisfaction of the predicted imminent demand by prepositioning empty ridesharing vehicles, which leads to increased satisfaction of the users requesting rides when demand materializes (Rakah, [0333-0334]).

Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Laetz (US 20160209220 A1) in view of Kumar et al. (US 20200182637 A1) in view of Rakah et al. (US 20180211541 A1) and in view of Goldman et al. (US 20190318277 A1).

1Regarding claim 3, the combination of Laetz, Kumar, and Rakah teach all the limitations of claim 1 above.
Laetz further teaches determining one or more passenger conditions associated with a passenger request 3of the predicted demand (paragraph [0026] teaches the future demand is calculated based on preferences; see also: [0029, 0039]), the one or more passenger conditions including an amount of passenger capacity (paragraph [0026] teaches the future demand is calculated based on preferences , wherein paragraph [0029] teaches the future demand forecast matrix includes vehicle capabilities and services including a preference or need for a limousine or vehicle of a particular size for a ride; see also: [0039]); determining one or more cargo conditions associated with a cargo request of the 5predicted demand (paragraph [0029] teaches the future demand forecast matrix includes vehicle .
However, Laetz does not explicitly teach 4 the one or more passenger conditions including an amount of cargo capacity; and 35WO 2019/203816PCT/US2018/028124generating at least one of the set of routes based at least in part on the one or 7more passenger conditions and the one or more cargo conditions.  
From the same or similar field of endeavor, Goldman teaches the one or more passenger conditions including an amount of cargo capacity (paragraph [0021] teaches the vehicles available capacity is used to determine whether the vehicle can accept another service assignment, wherein paragraph [0024] teaches determining the amount of cargo space needed for an item); 
and 35WO 2019/203816PCT/US2018/028124generating at least one of the set of routes based at least in part on the one or 7more passenger conditions and the one or more cargo conditions (paragraph [0021] teaches determining whether or not the pre-existing route can be adjusted to include the new transportation request, wherein the vehicle service pools across different vehicles can be used to determine a plurality of service assignments (i.e. set of routes)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz, Kumar, and Rakah to incorporate the teachings of Goldman to include the one or more conditions including an amount of cargo capacity; and 35WO 2019/203816PCT/US2018/028124generating at least one of the set of routes based at least in part on the one or 7more passenger conditions and the one or more cargo conditions. One would have been motivated to do so in order to help determine how much capacity is left in the vehicle for another potential vehicle service based on the maximum vehicle capacity (Goldman, [0032]). By incorporating Goldman into Laetz, one would have been able to produce an improved/more efficient routes that address a plurality of service assignments by providing concurrent transportation services to multiple requests based on vehicle capacity (Goldman, [0021, 0031]). 

1Regarding claim 25, the combination of Laetz, Kumar, and Rakah teach all the limitations of claim 22 above.
	However, Laetz does not explicitly teach wherein at least a subset of the anticipated cargo deliveries are associated with the same origin or the same destination.  
From the same or similar field of endeavor, Goldman teaches wherein at least a subset of the anticipated cargo 2deliveries are associated with the same origin or the same destination (paragraph [0043] teaches planning an improved route to concurrently address to vehicle service assignments, wherein the vehicle can arrive at the origin location and be dropped off at a given destination location, wherein the locations can either be the same or differ from one another, wherein paragraph [0027] teaches the number of potentially queued requests may have a requested type of service, such as delivery or courier, and a size/shape/type of an item).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laetz, Kumar, and Rakah to incorporate the teachings of Goldman to include wherein at least a subset of the anticipated cargo 2deliveries are associated with the same origin or the same destination. One would have been motivated to do so in order to identify a vehicle that is in the process of a first scheduled package delivery and can perform one or more additional rideshare services for a number of new passengers based on the number of available seats in the vehicle (Goldman, [0036]). By incorporating Goldman into Laetz, one would have been able to produce an improved/more efficient routes that address a plurality of service assignments by providing concurrent transportation services to multiple requests based on vehicle capacity (Goldman, [0021, 0031]).

Claim 4, 6, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laetz (US 20160209220 A1) in view of Kumar et al. (US 20200182637 A1) in view of Rakah et al. (US 20180211541 A1) and further in view of Coughran et al. (US 10956855 B1) in view of Goldman et al. (US 20190318277 A1).

1Regarding claims 4 and 19, the combination of Laetz, Kumar, and Rakah teach all the limitations of claims 1 and 18 above.
1	Laetz further teaches wherein determining the set of routes for the 2future period of time further comprises: 3determining a set of potential routing solutions to serve the fake passenger 4and cargo requests and actual passenger and cargo requests (paragraph [0026] teaches calculating future demand probabilities for transportation requests by location and time frames, wherein paragraph [0044] teaches the system can produce routes for said vehicles for the transportation services, and wherein paragraph [0049] teaches an optimum route and a plurality of alternative routes are produced wherein paragraph [0037] teaches providing vehicles within anticipatory user requests (i.e. fake requests) deployment instructions, which can be adjusted based on a real user request (i.e. actual)).
However, Laetz does not explicitly teach 5analyzing the set of potential routing solutions using an objective function to 6generate respective quality scores for the potential routing solutions, the objective routing 7function including at least one customer convenience parameter and at least one operational 8efficiency parameter; processing at least a subset of the potential routing solutions using an 9optimization process to improve at least a subset of the respective quality scores; and 10determining a selected routing solution, from the set of potential routing solutions, 11based at least in part upon the respective quality scores, the selected routing solution indicating 12the set of routes and assigned vehicles.  
From the same or similar, Coughran teaches analyzing the set of potential routing solutions using an objective function to 6generate respective quality scores for the potential routing solutions (Col 20 lines 31-39 teach using objective functions to generate scores for the route using a predictive model for the route and the provided waypoints, which can be used in Col 20 lines 27-30 to rank the candidate routes using the route scoring model), 
the objective routing 7function including at least one customer convenience parameter and at least one operational 8efficiency parameter (Col 20 lines 31-39 teach using objective functions to generate scores for the route using a predictive model for the route and the provided waypoints, wherein i.e. operational efficiency parameter)); 
processing at least a subset of the potential routing solutions using an 9optimization process to improve at least a subset of the respective quality scores (Col 20 lines 28-38 teach generating a routing scoring model for use in scoring the candidate routes, wherein Col 20 lines 39-47 teach generating scores for the directions on which the routes are taken, and wherein Col 21 lines 8-24 teach using the predicted success measures including efficiency to generate a score for the route based on a prediction of the successful for the directions of the route); 
and 10determining a selected routing solution, from the set of potential routing solutions, 11based at least in part upon the respective quality scores, the selected routing solution indicating 12the set of routes and assigned vehicles (Col 21 lines 20-24 teach the scoring engine can rank all candidate routes in order to produce the best route).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laetz, Kumar, and Rakah to incorporate Coughran to include analyzing the set of potential routing solutions using an objective function to 6generate respective quality scores for the potential routing solutions, the objective routing 7function including at least one customer convenience parameter and at least one operational 8efficiency parameter; processing at least a subset of the potential routing solutions using an 9optimization process to improve at least a subset of the respective quality scores; and 10determining a selected routing solution, from the set of potential routing solutions, 11based at least in part upon the respective quality scores, the selected routing solution indicating 12the set of routes and assigned vehicles. One would have been motivated to do so in order to aggregate the overall benefit of each historical trip in order to determine a predicted success of a route amongst a plurality of candidate routes (Coughran, Col 22, lines 9-24). By incorporating Coughran into Laetz, one would have been able to produce insights by forecasting on past critical data points, as well as real-time data to produce better routes and optimal times for making deliveries (Coughran, Col 40, lines 29-43). 
the objective routing 7function including at least one customer convenience parameter.
From the same or similar field of endeavor, Goldman teaches the objective routing 7function including at least one customer convenience parameter (paragraph [0061] teaches the vehicle computing system 100 (e.g. the motion planning system) can implement an optimization algorithm/model that considers vehicle action and other objective functions to determine optimized variables that make up motion plan, wherein paragraph [0095] teaches the vehicle computing system 100 can evaluate location and other information associated with candidate vehicle service assignments in order to ensure that the performance of the vehicle service would be efficient and convenient for the users associated with the vehicle service assignments; see also: [0021]). 
Therefore, the combination of teachings of the objective function of Coughran, as modified by the objective function including a customer convenience parameter of Goldman, teach all the limitations of the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz, Kumar, Rakah, and Coughran to incorporate the teachings of Goldman to include the objective routing 7function including at least one customer convenience parameter. One would have been motivated to do so in order to identify a vehicle that is in the process of a first scheduled package delivery and can perform one or more additional rideshare services for a number of new passengers based on the number of available seats in the vehicle (Goldman, [0036]). By incorporating Goldman into the combination of Laetz and Coughran, one would have been able to produce an improved/more efficient routes that address a plurality of service assignments by providing concurrent transportation services to multiple requests based on vehicle capacity (Goldman, [0021, 0031]).

Regarding claims 6 and 20, the combination of Laetz, Kumar, Rakah, Coughran, and Goldman teach all the limitations of claims 4 and 19 above.
 wherein the mixed cargo and passenger vehicle 2includes variable capacity convertible between passenger capacity and cargo capacity, and 3wherein the objective function generates the respective quality scores based at least in part on the 4variable capacity.  
From the same or similar field of endeavor, Goldman further teaches wherein the mixed cargo and passenger vehicle 2includes variable capacity convertible between passenger capacity and cargo capacity (paragraph [0088] teaches a passenger and an item can be on a vehicle seat, wherein the system can determine whether the vehicle is available or unavailable to perform additional rideshare services, for either items and/or users, based on the remaining vehicle capacity, as well as wherein paragraph [0073] teaches evaluating a request that requires a need for handicap access and a need for trunk space, and wherein paragraph [0086] teaches that the request is evaluated based on a number of seats and an amount of required cargo space), 
and 3wherein the objective function generates the respective quality scores based at least in part on the 4variable capacity (paragraphs [0061-0062] teach implementing an optimization algorithm that considers cost data associated with vehicle actions, as well as other objective functions in order to optimize variables that make up the motion plan, wherein paragraph [0107] teaches a compensation parameter, which is cost data, and a capacity required for a given rideshare service assignment, which is indicative of a number of seats that are required for the service).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz, Kumar, Rakah, Coughran, and Goldman to incorporate the further teachings of Goldman to include wherein the mixed cargo and passenger vehicle 2includes variable capacity convertible between passenger capacity and cargo capacity, and 3wherein the objective function generates the respective quality scores based at least in part on the 4variable capacity. One would have been motivated to do so in order to identify a vehicle that is in the process of a first scheduled package delivery and can perform one or more additional rideshare services for a number of new passengers based on the number of available seats in the vehicle (Goldman, [0036]). By .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Laetz (US 20160209220 A1) in view of Kumar et al. (US 20200182637 A1) in view of Rakah et al. (US 20180211541 A1) and further in view of Bateman et al. (US 20170154347 A1).

Regarding claim 21, the combination of Laetz, Kumar, and Rakah teach all the limitations of claim 1 above.
However, Laetz does not explicitly teach the cancelation criteria include at least one of: a distance from a route original location associated with a fake request or an amount of time before a start time associated with the fake request.
From the same or similar field of endeavor, Bateman teaches the cancelation criteria include at least one of: a distance from a route original location associated with a fake request ([0043] teaches retrieving parcel data periodically, such as generating and updating the delivery prediction model, wherein the system can update the model based on a current location differing from the expected location beyond a distance threshold, wherein the system can modify the query schedule based on unexpected, retrieved parcel data, as well as in [0038] teaches the prediction models are generated based on exceeding or being below a transit distance threshold and more; see also: Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz, Kumar, and Rakah to incorporate the teachings of Bateman to include the cancelation criteria include at least one of: a distance from a route original location associated with a fake request or an amount of time before a start time associated with the fake .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hochberg et al. (US 20210223051 A1) discloses a holding zone for ridesharing vehicles based on imminent demand in certain zones
Hicok et al. (US 20190265703 A1) discloses optimization including holding shuttle resources in reserve in anticipation of later demand, as well as optimization based on various criteria including prioritization of passengers or routes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683